DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on September 06, 2019 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the RUSSIAN FEDERATION on January 31, 2019. It is noted, however, that applicant has not filed a certified copy of the RUSSIAN FEDERATION application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 9-10, 12 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Claim 2 is reciting what the claim does not do rather than what the claim does. In particular, the recitation “without user input” render the claim indefinite since such language is directed to what the claim does not do. Therefore, the boundary of the claim cannot be established; thus, render claim 2 indefinite.

Claim 3 is at least rejected for its dependencies on the rejected claim 2. Therefore, it is rejected for the same reason set forth in paragraph above.

Claim 5 is reciting what the claim does not do rather than what the claim does. In particular, the recitation “without having all nodes of the clustered storage system running” render the claim indefinite since such language is directed to what the claim does not do. Therefore, the boundary of the claim cannot be established; thus, render claim 5 indefinite.

Claim 9 is reciting what the claim does not do rather than what the claim does. In particular, the recitation “without user input” render the claim indefinite since such language is directed to what the claim does not do. Therefore, the boundary of the claim cannot be established; thus, render claim 9 indefinite.



Claim 12 is reciting what the claim does not do rather than what the claim does. In particular, the recitation “without having all nodes of the clustered storage system running” render the claim indefinite since such language is directed to what the claim does not do. Therefore, the boundary of the claim cannot be established; thus, render claim 12 indefinite.

Claim 16 is reciting what the claim does not do rather than what the claim does. In particular, the recitation “without user input” render the claim indefinite since such language is directed to what the claim does not do. Therefore, the boundary of the claim cannot be established; thus, render claim 16 indefinite.

Claim 17 is at least rejected for its dependencies on the rejected claim 16. Therefore, it is rejected for the same reason set forth in paragraph above.

Claim 19 is reciting what the claim does not do rather than what the claim does. In particular, the recitation “without having all nodes of the clustered storage system running” render the claim indefinite since such language is directed to what the claim does not do. Therefore, the boundary of the claim cannot be established; thus, render claim 19 indefinite.


Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are allowable over the closest prior art of record.

Claims 2-3, 5, 9-10, 12 16-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Noe et al. US Patent No. 10,380,369, disclose a computer-implemented method for use in a clustered storage system (Figure 1) comprising: providing, using a management network, one or more of external access to the clustered storage system (Figure 2, Component 240), management of intra-cluster traffic (Figure 1), management of hypervisor traffic (Figure 9, Component 986), and access to infrastructure services (Figure 2, Component 222); allowing, using a storage network, access to the clustered storage system from within the clustered storage system and one or more external hosts (Figure 2, Component 240); providing a migration network to allow for mobility of one or more virtual machines within clustered storage system (Figure 1, Components 104a, 104b….104i, 106 and Figure 9, Components 992, 998, 999). It is noted however, Noe et al. did not specifically detail the aspects of “splitting the management network into a public management network and an internal intra-cluster management network” as recited in the instant independent .

As per claims, 4, 6-7, 11, 13-14, 18 and 20, these claims are at least allowable for their dependencies, directly or indirectly on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 13, 2022